Citation Nr: 1737718	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin disabilities of the feet.

2.  Entitlement to an initial compensable rating for pancreatitis.

3.  Entitlement to a total rating based on individual unemployability (TDIU) prior to January 31, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty active with the United States Army from July 1969 to December 1970 with service in the Republic of Vietnam from December 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a January 2012 decision of the RO in Houston, Texas.  In June 2013, the Veteran testified at a video hearing before the undersigned and a transcript is associated with the claims file.  In September 2014, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  Skin disabilities of the feet had their onset in service.

2.  The preponderance of the evidence of record shows that the Veteran's pancreatitis is not manifested by at least one recurring attack of typical severe abdominal pain confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies in any twelve month period at any time during the pendency of the appeal.  

3.  In a January 2015 writing to the RO, prior to the promulgation of a decision in the appeal, the Veteran notified the RO that he was withdrawing his claim for a TDIU prior to January 31, 2012.


CONCLUSIONS OF LAW

1.  Skin disabilities of the feet were incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial compensable rating for pancreatitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.114, Diagnostic Code 7347 (2016).

3.  The criteria for withdrawal of a Substantive Appeal as to the claim for a TDIU prior to January 31, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

As to the Veteran's claim of service connection for skin disabilities of the feet, the Veteran in writings to VA and at his personal hearing reported in substance that he had observable problems with the disability while on active duty including while serving in the Republic of Vietnam in 1970.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

When examined by VA in June 2015 he was diagnosed with xerosis and onycomycosis.  See McClain.  Moreover, the Board finds that the Veteran's June 2013 video hearing testimony regarding having observable problems with skin problems with his feet in and since service is sufficient proof that he had a problem with the skin of his feet while on active duty because his symptoms are observable by a lay person.  See Davidson.  Lastly, the Board finds that the post-remand June 2015 VA examiner's statement that the Veteran had skin problems with his feet on and off since service is sufficient proof that he had a problem with the skin on active duty and since that time.  See Hickson.

In reaching this conclusion the Board has not overlooked the negative nexus opinion provided by his June 2015, August 20015, and August 2016 VA examiners.  Here, however, because the Board finds the Veteran's testimony that he has had problems with observable symptoms of skin problems with his feet in and since service, which testimony is both competent and credible because these symptoms are observable by a lay person, because the VA examiner reported that the Veteran first had a problem with the skin on his feet in 1970 while on active duty, and with affording him the benefit of the doubt, the Board concludes that service connection is warranted. 

The Rating Claim

As to the Veteran's claim for an initial compensable rating for pancreatitis, he asserts that it is worse than rated and warrants at least a compensable rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's pancreatitis is rated as non compensable under 38 C.F.R. § 4.114, Diagnostic Code 7347.  In this regard, Diagnostic Code 7347 provides that where there are frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea and severe malnutrition, a 100 percent rating is warranted.  Frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between acute attacks warrants a 60 percent rating.  Moderately severe pancreatitis with at least 4-7 typical attacks of abdominal pain per year with good remission between attacks warrants a 30 percent rating.  At least one recurring attack of typical severe abdominal pain in the past year warrants a 10 percent rating. 

In this regard, abdominal pain must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  38 C.F.R. § 4.114, Note 1.  Moreover, ratings under Diagnostic Code 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

With the above criteria in mind, the Board notes that August 2010 laboratory testing showed his alkaline phosphatase was normal at 71 and his bilirubin was normal at 0.4.  Thereafter, the February 2012 VA examination was negative for active findings or observations that the Veteran had recurrent episodes of pancreatitis since May 2008.  Likewise, at the March 2016 VA examination the Veteran did not report having any recurrent hospitalizations for pancreatitis since last hospitalized in May 2008 or even having current symptoms of pancreatitis.  It was also noted that the Veteran was not taking any medication for pancreatitis.  His examination was normal.  Laboratory testing showed his alkaline phosphatase was normal at 51, his bilirubin was normal at 0.6, and his white blood count was normal.  Furthermore, the Veteran's post-May 2008 treatment records are negative for complaints and/or treatment for symptoms of pancreatitis.  

Initially, the Board finds the above objective medical evidence, which is negative for any complaints or treatment for pancreatitis to include being negative for abdominal pain, more probative than any claim by the appellant and other lay persons to the contrary because the regulation specifically requires that abdominal pain be confirmed by appropriate laboratory and clinical studies.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); Also see Davidson.  Moreover, the Board finds that given the above medical record, that the preponderance of the evidence of record shows that the Veteran's pancreatitis is not manifested by at least one recurring attack of typical severe abdominal pain confirmed by appropriate laboratory and clinical studies in any twelve month period because the record shows that he has no current adverse symptomatology due his pancreatitis.  Therefore, the Board finds that the criteria for at least a compensable rating for pancreatitis have not been met at all times during the pendency of the appeal.  38 C.F.R. § 4.114, Diagnostic Code 7347; Hart, Fenderson.

The TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in a January 2015 writing the Veteran notified the RO that he was withdrawing his claim for a TDIU prior to January 31, 2012.  The withdrawal was received by VA prior to the issuance of a final decision as to this issue.  The Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

Service connection for skin disabilities of the feet is granted.

An initial compensable rating for pancreatitis is denied.

The claim for a TDIU prior to January 31, 2012, is dismissed.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


